Citation Nr: 0215131	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  99-12 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

The veteran had active duty from March 1969 to March 1971.

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision of the 
Cleveland, Ohio, regional office (RO) of the Department of 
Veterans Affairs (VA).  The issue was characterized as 
whether new and material evidence had been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a bilateral foot disability.  This issue was 
previously before the Board in October 2000 and June 2001, 
but was remanded for additional development.  The appeal has 
now been returned to the Board for further review.  

The record shows that entitlement to service connection for 
a bilateral foot disability was initially denied in a June 
1981 rating decision.  The veteran was notified of this 
decision in a letter dated June 18, 1981.  He was provided 
with his procedural and appellate rights at that time.  

On June 11, 1982, a letter was received from the veteran 
indicating that he wished to "file an appeal" of the June 
1981 rating decision which denied entitlement to service 
connection for his bilateral foot disability.  The RO 
responded by letter dated July 2, 1982, and provided the 
veteran with an additional explanation of the reasons for 
the June 1981 denial of his claim.  This letter informed the 
veteran that if he did not accept the explanation of the 
basis for that decision, he had the right to appeal as noted 
in the June 18, 1981 letter.  The letter added that the one 
year period for enacting an appeal would not be extended.  
At this juncture, the Board notes that the one year period 
for submitting a notice of disagreement had ended on June 
18, 1982.  This is prior to the date of the July 2, 1982 VA 
letter, but after the receipt of the June 11, 1982 letter 
from the veteran.  

A veteran has one year from notification of a decision by the 
agency of original jurisdiction to file a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within 60 days from the 
date the RO mails the statement of the case, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 (2001).  These 
regulations are essentially substantively unchanged from 1981 
to the present.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2001).  

It is now well-settled that the filing of a notice of 
disagreement commences an appeal and as such is sufficient to 
confer appellate jurisdiction to the Board. Manlincon v. 
West, 12 Vet. App. 238 (1999).  A valid notice of 
disagreement must (1) express disagreement with a specific 
determination of the agency of original jurisdiction; (2) be 
filed in writing; (3) be filed with the RO; (4) be filed 
within one year after the date of mailing of notice of the 
RO's decision, and; (5) be filed by the claimant or the 
claimant's representative.  See Gallegos v. Gober, 14 Vet. 
App. 50 (2000) (Upholding the foregoing provisions of 38 
C.F.R. § 20.201, but invalidating that provision requiring 
that a notice of disagreement be expressive of a desire for 
appellate review).  The Board finds that the June 11, 1982 
letter from the veteran clearly expressed disagreement with 
the June 1981 rating decision, and a desire for appellate 
review.  It was filed in writing by the veteran to the RO, 
and within one year after the date of mailing of notice of 
the June 1981 rating decision.  Therefore, the June 11, 1982 
letter is a valid notice of disagreement.  

The RO has never supplied the veteran with a statement of 
the case following the receipt of the June 11, 1982 notice 
of disagreement.  Because the RO did not furnish the veteran 
with a statement of the case following his timely submission 
of his notice of disagreement, he was unable to file a 
formal appeal to the Board, and the June 1981 rating 
decision never became final.  Accordingly, the veteran need 
not have presented new and material evidence before being 
entitled to action on his appealed, and still open, 1980 
claim for service connection for a bilateral foot 
disability.  Tablazon v. Brown, 8 Vet. App. 359 (1995).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that where a notice of 
disagreement has been submitted, but no statement of the 
case has been issued, the Board must remand the case to the 
RO for the issuance of a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999). 

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should again consider and 
adjudicate the issue of whether the 
veteran is entitled to service 
connection for a bilateral foot 
disability on a de novo basis.  The 
original July 1980 claim for service 
connection for a bilateral foot 
disability should be considered to 
remain open, and the June 1981 rating 
decision should not be considered final.  
Any further notification and development 
deemed necessary by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-2098 
(2000) (to be codified as amended at 
38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.159) (VCAA) should be 
completed prior to reaching the de novo 
decision.  If the veteran's claim is 
denied, the RO should prepare a 
statement of the case and provide it to 
the veteran and his representative on 
this issue.  The statement of the case 
should contain all the laws and 
regulations pertinent to a de novo 
claim, including the provisions of the 
VCAA.  Finally, the veteran must be 
advised of the time limit in which he 
can perfect an appeal to the Board on 
this issue by filing a substantive 
appeal.  See 38 C.F.R. § 20.302(b).  It 
should be returned to the Board only if 
an appeal is perfected on this issue. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



